Citation Nr: 1220333	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), rated as 70 percent disabling as of May 1, 2010, and as 30 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1967, and from March 1967 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of clear and unmistakable error in an April 2003 rating decision that granted service connection for PTSD and assigned a noncompensable rating for that disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   It is noted that the Veteran initially disagreed with the effective date of June 12, 2007, for the award of a 30 percent rating for PTSD.  That claim was withdrawn in a February 2010 RO hearing by the attorney, and a transcript of the hearing is in the claims folder.  However, in the statement from the Veteran's attorney received in January 2012, he lists the issue in a printed document characterized as a 'Notice of Disagreement Decision Review Officer Decision Requested'.  The matter is thus referred to the RO for clarification.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

At all times since the Veteran filed his claim for increased rating in June 2007, the occupational and social impairment from the Veteran's PTSD more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

Since the date of claim in June 2007, the criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2011). 

A 30 percent evaluation is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not provide for the assignment of disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

Service connection for PTSD was granted in a July 2003 rating decision that assigned a 0 percent or noncompensable schedular rating, effective April 18, 2003.  Based on the Veteran's current claim, the disability evaluation was increased to 30 percent, effective June 12, 2007, and to 70 percent, effective May 1, 2010.  Additionally, the Veteran has been awarded a temporary 100 percent rating for a period of hospitalization for a preauthorized PTSD program, beginning February 11, 2010, and ending May 1, 2010.  Also, the Veteran has been awarded a total rating based on individual unemployability due to service-connected disability (TDIU) effective from May 1, 2010.

The Veteran filed this claim for increased rating in June 2007.  A Psychosocial Assessment and Employability Evaluation from Ability Management Associates reflects evaluation in June 2007.  The Veteran reported problems staying asleep, waking up after two to three hours, intrusive and voluntary thoughts regarding Vietnam service, avoidance of stimuli, to include current news about Iraq, sight or sound of helicopters, or the smell of diesel fuel.  He reported difficulty trusting others, few close friends and rocky personal relations.  He had frequent outburst of anger and irritability.  His concentration was poor and he started projects but could not finish them.  He reported that he was hypervigilant and scanned his environment.  He always has his backpack packed with knives.  He had exaggerated startle response.  The diagnosis included PTSD, chronic, delayed, severe.  The GAF score was 45.  The licensed psychologist examiner concluded that the Veteran had a poor post military adjustment and had social and occupational difficulty throughout the years.  It was felt that he could benefit from individual or group therapy and psychotropic medication evaluation, but that he was not a viable candidate for rehabilitation nor was he employable.  

Treatment records from VA Medical Center (VAMC) in Battle Creek dated from April through May 2007 reflect discussion of substance abuse treatment.  

The Veteran attended a preauthorized PTSD program at the Battle Creek VA Medical Center (VAMC) from February 11, 2010, through April 9, 2010.  This was a formal voluntary admission.  This was his first admission to this VAMC but he had attended another such PTSD program in 2003.  He complained of being depressed, having sleeping problems with nightmares, hypervigilence, anxiety, relationship problems, short-term memory loss, flashbacks and intrusive thoughts.  On Mental status examination, he was alert, oriented and cooperative.  His memory, insight and judgment were fair.  He denied having any suicidal or homicidal ideations.  He was clean and neatly attired.  He was logical and goal oriented.  His pressure of speech was noted without evidence of abnormal movements.  There was no evidence of formal thought disorder and his reality testing was intact.  He denied hallucinations.  GAF at discharge was 45/47.  

At his RO hearing in February 2010, the Veteran testified that his symptoms of PTSD were severe.  

The Veteran was afforded a VA psychiatric examination in July 2010.  He reported that he had two friends.  The quality of your relationship with your friends is "one is very good but the other one is almost non-existent".  He stated that the quality of his relationship with your acquaintances is "average to good".  He reported that he enjoys reading, play guitar, writing music, writing poetry and watching movies.  It appeared to the examiner that his functional status was limited due to apparently not having much of a support system.  The Veteran stated that he did not associate with many people and the relationships he had were superficial.  He reported that he will wake frequently throughout the night.  He reported that after he gets a poor sleep, "I don't go any place, I don't do anything".  The examiner observed that the Veteran manifested the following: recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event efforts to avoid thoughts, feelings, or conversations associated with the trauma, and efforts to avoid activities, places, or people that arouse recollections of the trauma.  Also noted were markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect (e.g., unable to have loving feelings), and a sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or normal life span).  It was noted that the changes in the Veteran's functional status and in his quality of life were evidenced by employment and relationship problems.  He noted that the Veteran has had multiple problems with employers and explained that the Veteran feels that many times his superiors are incorrect in what they are telling him to do and he will either walk away or get fired.  He observed that the Veteran has a poor relationship with his children in that there is apparently an emotional separation between them.  He observed that the Veteran has very few social or interpersonal relationship with people and the ones that do exist are superficial.  Due to depression, sleeping problems, nightmares, night sweats, isolating himself, anxiety, hypervigilance, relationship problems, employment problems, short term memory problems, flashbacks, problems controlling his anger, avoiding crowds, concentration problems, emotional numbing, and intrusive thoughts there is impairment in the Veteran's functional status and in his quality of life.  The prognosis for improvement in the Veteran's psychiatric condition or in his functional status was noted to be limited.  Due to the emotional and psychological trauma that the Veteran experienced in Vietnam, these traumas have become imprinted in the Veteran's psyche and have caused him to experience chronic post traumatic stress disorder signs and symptoms.  The examiner felt that the post traumatic stress disorder signs and symptoms began in 1974 and continue to this day.  The Veteran states that some of his post traumatic stress disorder signs and symptoms have gradually increased in severity over the years.  Due to depression, sleeping problems, nightmares, night sweats, isolating himself, anxiety, hypervigilance, relationship problems, employment problems, short term memory problems, flashbacks, problems controlling his anger, avoiding crowds, concentration problems and emotional numbing, the examiner found that there is total occupational and social impairment with the Veteran.  It is unlikely that the Veteran would be able to obtain and maintain employment for any length of time secondary to his attitude toward superiors.  It appears that the Veteran has developed this type to attitude secondary multiple conflicts that occurred with his superiors in Vietnam.

On review of the evidence above, the Board finds that as of the date of claim, including both prior to and as of  May 1, 2010, the occupational and social impairment from the Veteran's PTSD more nearly approximates total occupational and social impairment. 

In determining that the Veteran's PTSD warrants the aforementioned disability rating, the Board has considered the Ability Management Associates report, the inpatient record and the VA examination report.  GAF scores assigned for the Veteran for the entire period in question have been consistently in the mid 40's.  Both of the Ability Management Associates examiner and the VA examiner found the Veteran to be totally occupationally impaired due to PTSD.  There is no indication that the Veteran is less impaired than described by these examiners.  As noted, a GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, as the Veteran has been deemed to manifest severe or total occupational and social impairment by more than one VA examiner, the Board is satisfied that the evidence is at least in equipoise as to whether Veteran's symptoms support the assigned rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating since the date of claim in June 2007 is warranted.


ORDER

Entitlement to a 100 percent rating for posttraumatic stress disorder, as of the date of claim is granted, subject to the laws governing the award of monetary funds.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He underwent VA audiological examination in March 2010, and the examiner reviewed the claims folder and rendered an opinion as to etiology of current hearing loss and tinnitus in April 2010.  Specifically, the examiner observed that although the Veteran had significant noise exposure in service, she could not resolve the issue of whether the current disorders were due to that exposure without resort to mere speculation.  The examiner cited multiple factors, including the Veteran's discrepancies in his reported tinnitus and post-service noise exposure, as affecting her ability to render a decision.  Citing to inconsistencies, she observed that the Veteran reported during his February 2010 hearing before at the RO that he first became aware of his tinnitus about five years after he left service.  She noted that during his examination he reported that he first noted tinnitus in the early 1970's.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Although it acknowledges that five years after the Veteran's service would be 1976, the Board does not necessarily find the discrepancy in the Veteran's reported recollections to be so significant that they cannot be reconciled.  The Board finds that in this case the examiner needed further information to assist in making the critical determination.  Therefore, an addendum to the most recent examination should be prepared in which the examiner should presume that the Veteran first noted tinnitus sometime between the early 1970's and 1976.  If the examiner again determines that she cannot answer this question without resorting to speculation, the examiner must explain the basis of this inability to provide this requested opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be returned to the examiner who performed the March 2010 examination and rendered the April 2010 opinion, or a suitable substitute.  Based upon the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his in service exposure to acoustic trauma.  The examiner should respond in the affirmative or negative to this question.  In addition, the examiner must provide the rationale for all opinions expressed.  

If the examiner determines that she cannot provide an opinion on an issue without resorting to speculation, the examiner should discuss why this is not possible or feasible.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the diagnosed disorder or whether additional testing, information or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


